        Case 3:19-cv-00451-BAJ-SDJ       Document 49    01/25/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



  VICTORIA ERICKSON                                                        CIVIL ACTION

  VERSUS

  PNK (BATON ROUGE) PARTNERSHIP                                    NO. 19-00451-BAJ-SDJ
  D/B/A L’AUBERGE CASINO & HOTEL

                                      ORDER

      Before the Court is Plaintiff’s Motion to Strike New Arguments Raised

in Defendant’s Reply to Plaintiff’s Response in Opposition to Defendant’s

Motion for Summary Judgment and Alternatively Motion for Leave to File

a Response to the Newly Asserted Grounds for Summary Judgment

Contained in Said Reply (Doc. 45). The Motion is opposed in part. (Doc. 47). For

the written reasons assigned, Plaintiff’s Motion is granted in part and denied in part.

 I.   BACKGROUND

      Plaintiff brought this action asserting an alleged interference with her rights

under the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”), and the

Americans with Disabilities Act, 42 U.S.C. 12101 et seq.(“ADA”). (Doc. 25, at ¶ 1).

Specifically, Plaintiff alleges that Defendant unlawfully suspended her in retaliation

for her attempt to assert her rights under the FMLA when she met with Human

Resources to prevent Defendant from enforcing a policy that allegedly was in

violation of the FMLA. (Id. at ¶ 10-14). Plaintiff acknowledges that she did not lose

any wages, salary, or benefits as a result of her suspension, but argues that she


                                          1
          Case 3:19-cv-00451-BAJ-SDJ      Document 49     01/25/21 Page 2 of 4




should be permitted to recover attorney’s fees for the legal assistance she sought in

her attempt to prevent Defendant from enforcing the policy. (Doc. 43, p. 9)

         Defendant filed its Motion for Summary Judgment on September 30, 2020.

(Doc. 40). The Motion primarily focused on the eventual termination of Plaintiff’s

employment; however, the motion also describes Plaintiff’s suspension. (See Doc. 40-

1, p. 1; Doc. 40-1, p. 6; Doc. 40-2, p. 32; Doc. 40-4, at ¶ 17; Doc. 40-5, at ¶ 14). Most

notably, in Defendant’s Statement of Uncontested Material Facts it is asserted that

“[a]ll discipline, including [Plaintiff’s] suspensions and termination, were due to her

misconduct at work and repeated instances of gambling irregularities.” (Doc. 40-5, at

¶ 18).

         Plaintiff filed her Memorandum in Opposition on November 10, 2020, following

an extension of time from this Court. (Doc. 43). Plaintiff clarified that “[t]he only

allegations surrounding this lawsuit are in reference to Plaintiff’s one-week

suspension that occurred on February 21, 2018, not her termination that later

occurred in July of 2018.” (Doc. 43). Following this clarification, Defendant filed its

Reply on November 24, 2020. (Doc. 44). Defendant’s reply introduces no new evidence

or exhibits, but rather pivots all the arguments that were applied to Plaintiff’s entire

employment history, including her termination, to her suspension only.

         Plaintiff now asserts that Defendant has presented new grounds for summary

judgment in its Reply, such that “Defendant’s reply brief. . . is tantamount to an

entirely new Motion for Summary Judgment.” (Doc.45-1, p. 4). Plaintiff requests that

the Court strike the alleged new arguments or, in the alternative, permit Plaintiff to



                                           2
          Case 3:19-cv-00451-BAJ-SDJ      Document 49     01/25/21 Page 3 of 4




file a Sur Reply. (Doc. 45). Defendant asserts that its arguments are not new and are

within the bounds of acceptable responses to an opposition memorandum. (Doc. 47,

p. 3). Defendant also argues that Plaintiff’s requested relief, striking the arguments,

is procedurally improper and that Plaintiff should instead file a sur reply. (Doc. 47,

p. 1–3)

II.   ANALYSIS

      While arguments raised for the first time in a reply brief are “generally

waived,” Jones v. Cain, 600 F.3d 527, 541 (5th Cir. 2010) (citations omitted),

Defendant did not raise new arguments in its reply brief. Defendant was clear

throughout its Motion for Summary Judgment that any adverse employment action

experienced by Plaintiff was unrelated to her claims under the ADA or FMLA, stating

“the Defendant submits that the Plaintiff is unable to make a prima facie showing or

bear her ultimate burden of proving FMLA interference and/or a claim of disability

discrimination under the ADA.” (Doc. 40-1, p. 1). Defendant included the February

suspension letter as evidence and specifically stated that the suspension was in

response to Plaintiff’s failure to follow company policy. (Doc. 40-1, p. 6).

      Following Plaintiff’s clarification, Defendant merely refocused its argument

from Plaintiff’s termination to Plaintiff’s suspension. Such arguments are within the

acceptable scope of a reply brief, as they are in response Plaintiff’s own arguments.

See (Doc. 44); Silo Restaurant Inc. v. Allied Property and Casualty Insurance

Company, 420 F. Supp. 3d. 562, 570 (W.D. Tex., 2019). In doing so, Defendant

presented no new facts, evidence, or legal conclusions, other than those required by

Plaintiff’s Opposition. Plaintiff requests that the Court strike these arguments to
                                            3
        Case 3:19-cv-00451-BAJ-SDJ        Document 49     01/25/21 Page 4 of 4




avoid prejudice to the Plaintiff, as “Plaintiff was not given the opportunity to address

them in its response brief.” (Doc. 45, p. 4). The Court agrees that if Plaintiff were

unable to respond, she would be prejudiced. However, the appropriate remedy is to

permit Plaintiff to file a surreply, rather than strike Defendant’s arguments.

Defendant does not oppose this remedy.

III.   CONCLUSION

       Accordingly,

       IT IS ORDERED that the Plaintiff’s Motion is GRANTED IN PART.

Plaintiff shall file a surreply into the record by no later than seven days following the

entry of this order.

       IT IS FURTHER ORDERED that Plaintiff’s request to strike Defendant’s

arguments is DENIED.

       IT IS FURTHER ORDERED that the pretrial conference set for Thursday,

January 28, 2021 is CONTINUED without date pending resolution of Defendant’s

Motion for Summary Judgment.



                              Baton Rouge, Louisiana, this 25th day of January, 2021



                                         _______________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                           4
